HANSEN, Circuit Judge,
concurring in part and dissenting in part.
I concur in Parts I through V of the court’s opinion. I respectfully dissent from Part VI. I do so for two major reasons.
First, the remedy that our court awards the individual plaintiffs and the retired class is the very relief which the district court offered to them as an “election of remedies” and which they specifically rejected. (See Findings of Fact and Conclusions of Law of Judge O’Brien at 80 (Mar. 26, 1993) (offer); Appellees’ App. at 5 (election of remedies)). Because the plaintiffs elected to take a judgment for the $7.6 million and the $712,332 monetary damage awards awarded to them respectively by the jury, it is that judgment which was appealed, and it is that judgment (and not the rejected alternative remedy) upon which the briefs and argument focused our appellate attention. In short, the correctness and validity of the alternative relief now awarded has not been tested in our appellate crucible.
Second, when the district court offered the plaintiffs the sums of money which our court now awards as being “other appropriate equitable relief’ under 29 U.S.C. § 1132(a)(3) “in the nature of restitution” (ante, at 756), the district court very clearly determined those sums to be a “judgment for compensatory damages (actual expenses)” as to the individual plaintiffs, and to be a “judgment for compensatory damages ... in the amount of $696,195” for the retired class. (Findings of Fact and Conclusions of Law at 81.) In his fact-findings numbered 117 and 119, the district judge characterized the same amounts as “the value of past benefits lost.” (Id. at 41.) In Novak v. Anderson Corp., 962 F.2d 757, 759 (8th Cir.1992), we noted that funds to which a beneficiary was entitled under an ERISA plan (amounts which we then called “contractual damages”) were not recoverable as an equitable remedy. Instead we deemed them recoverable as a legal remedy under a different ERISA provision. We said: “ERISA also provides a legal remedy, which allows a beneficiary to recover monetary damages for benefits owed under the plan.” Id.
“Past benefits lost” (the district court’s factual characterization) are, in my view, the same as “monetary damages for benefits owed under the plan”, and under Novak are legal and not equitable relief. “Damages are damages, and an award of damages is a legal, not an equitable remedy.” Novak, 962 F.2d at 761. A review of the transcript of the testimony of the individual plaintiffs reveals that more than the value of the benefits they lost under the plan has been included in the amounts the court now awards as restitution. In fact, included in the awarded individual amounts are sums that the individual plaintiffs expended as premiums for replacement health insurance policies when their plan provided benefits ceased. I have great difficulty in seeing those sums as “restitution.” To me they are traditional consequential legal damages and unrecoverable under § 1132(a)(3). Indeed, as the court points out (ante, at 756), the plaintiffs themselves now concede that after Mertens v. Hewitt Assoc., — U.S. -, 113 S.Ct. 2063 (1993), compensatory damages are not recoverable under § 1132(a)(3). The district court clearly called these amounts “compensatory damages.” In my view our court has taken what the trial court determined were “compensatory damages” and which we said two years ago in Novak were a legal and not an equitable remedy, and has fashioned equitable re*758lief by calling it all by another name, i.e., in the nature of restitution. Thus I decline to join in Part VI of the court’s opinion. Instead, I would remand this case to the district court for the crafting of appropriate equitable relief.
Accordingly, I respectfully dissent.